 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry M. Hald High School Association and RomanCatholicDiocese of Brooklyn and Lay FacultyAssociation,Local 1261,American Federation ofTeachers,AFL-CIO. Case 29-CA-3813February 4, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn September 30, 1974,Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding.Thereafter,Respondent Henry M.Hald High School Association filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents,Henry M. HaldHigh School Association and Roman CatholicDiocese of Brooklyn,Brooklyn,New York, theirofficers,agents, successors,and assigns,shall take theaction set forth in the said recommended Order.IRespondentHenryM. Hald High School Association has excepted tocertain credibility findings made by the Administrative Law Judge. It is theboard's establishedpolicy notto overrule an Administrative Law Judge'sresolutions with respectto credibilityunless the clear preponderance of allof therelevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544 (1950),enfd. 188 F.2d 362(C.A. 3, 1951).We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Administrative Law Judge:The charge was filed on April 15, 1974.1 The complaintwas issuedon June 18. The hearing was held on August 13in Brooklyn, New York.iNo representative of the Roman Catholic Diocese of Brooklynappeared at the hearing and no counsel entered an appearance on its behalf.Counsel for the Hald Association raised the issue of whether the charge hadever been served on the diocese.Ifind that it was,on June 17, 1974, bypersonal service on Brother Medard Shea, assistant superintendent for216 NLRB No. 94The only issue litigated before me was the motive ofSisterAnn Gray, chairman of the foreign languagedepartment,in recommending,and Hugh Kirwan,princi-pal of Christ the King High School,in deciding that JosephPoole,a teacher of French,not be rehired for the 1974-75school year.For the reasons set forth below I find theywere motivated in substantial part by his union activitiesand, therefore,Respondents violated Section 8(a)(3) and(1) of the National Labor Relations Act, as amended.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofbriefs, I make the following:FINDINGS OF FACTI.JURISDICTIONAND JOINTEMPLOYERSOther than the motive for the discharge of Joseph Poole,the only issue posed in this record is whether the HaldAssociation and the Roman Catholic Diocese of Brooklynare, in the words of the complaint,"affiliated organizations,the joint employers of the employees in" a group of highschools which includes Christ the King.The circumstancesunder which the Roman Catholic Diocese of Brooklyncreated the Hald Association and turned over to it theoperation of certain diocesan high schools,includingChrist the King,are the substance ofHenry M. Hald HighSchool Association and The Sisters of St. Joseph,213 NLRBNo. 54(1974), an 8(a)(5) and(1) case.On September 23,1974, the Board affirmed the rulings,findings, andconclusions of Administrative Law Judge Lowell Goerlichin that case,withmodifications.In footnote 2 of itsDecision and Order,the Board said:In the absence of exceptions thereto we acceptproformathe finding of the Administrative Law Judge thatthe operations of the Respondent affect commercewithin the meaning of Sec.2(2), (6), and(7) of the Actand his conclusion that the Board should assertjurisdiction here.In this case,the parties agreed that the joint employer issueshould be resolved on the basis of designated portions ofthe record made before Judge Goerlich.The question ofjurisdiction is related to and,in a sense,part of that issue.Consequently,on the basis of those portions of the recordmade before Judge Goerlich which have been incorporatedinto the record in this case, as well as certain admissions asto jurisdictional facts contained in the Hald Association'sanswer,Imake the same findings of fact as Judge Goerlichwith respect to jurisdiction and the relationship betweenthe Hald Association and the Roman Catholic Diocese ofBrooklyn. I hereby incorporate those findings of fact intothisDecision by reference. I also reach the same conclu-sions of law as Judge Goerlich,namely, that the HaldAssociation is engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act and that the Haldteacher personnel service on Schools Office of the Diocese of Brooklyn. Thisfinding is based on testimony and an exhibit made part of the record in acompanion case,Henry M. Hald High School Association,Roman CatholicDiocese of Brooklyn,and Sisters of St.Joseph,Can 29-CA-3823,tried beforeme on August 14, 1974. HENRY M. HALD HIGH SCHOOL ASSOCIATION481Association"isclearly thealter egoof the Bishop ofBrooklyn."and because of her admission that she made similarantiunion remarks at other times and under other circum-stances, thus:II.THE UNFAIR LABOR PRACTICEA.CredibilityThe crux ofthis case is a conversationin the last week ofMarch 1974 between Robert Gordon, president of Local1261, and Sister Ann Gray and a conversation on April 10,1974,betweenGordon and Hugh Kirwan. Gordonattributed to each statements which establish beyond adoubt their discriminatory motive for selecting JosephPoole rather than Nicol Fabien for termination in thecourse of a reduction of the faculty at Christ the King HighSchool. Each admitted that the conversation described byGordon took place but denied categorically making thedamning remarks.Icredit Gordon over Sister Ann Graybecause of the uncertainty of her recollection as to whatwas said, thus:Q.Would you describe what occurred at thatmeeting,what was said?A.The meeting, I believe,if it is the same one, wasoccasioned by just a conference with Mr.Gordon oncertain teaching problems, marking and grading and soforth.Ido recall,as he left,he asked me a question aboutwhat I supposed would be taking place in the area ofcutbacks in language.Of course,French,as everyone knew the focus wason French as a problem,the diminishment of theclasses.I recall saying yes, there are cutbacks and, yes, it is aproblem.Idid not say anything about who would be thesubject of a cutback.Q.Did Mr. Gordon ask you who would be thesubject of a cutback?A.Hemayhaveasked me, but I did not divulge it. Idon't recall him having asked me who.Orif he did askme who,I did not say who.To do so, it would have been a lack of integrity onmy part,I feel.rsQ.And doyou recall whether Mr.Gordon askedyou whether there had been any decision made as toMr. Poole or Mrs. Fabien?A.The questionmay have beenasked.I amalmost-I am certain that I did not answer thequestion.Q.You never told Mr.Gordon that it was adifficult choice but that you would prefer to retain Mrs.Fabien because she was a better teacher?A. Imay very possiblyhavesaid yes, it is a difficultchoice.I did not say what the choice was.And Imight add that Ihad not perhaps even madethedecision as to what the choice was at that time.[Emphasis supplied.]Q.Mr.Gordonalso stated,Ibelieve, that youstatedto him at that meeting that you would have-that he would have to make a choice between the unionand the school.Did you make such a statement or anything like it?A. I have made several statements on severaldifferent occasions expressing my opinion of what washappening to our school due to union activities, otheractivities.Ido recall having said,in a social context,not in anofficial way, that if things were to continue as they werewith numerous grievances,etcetera, etcetera,that wewould both see our school close.Now, I said this colleague to colleague in a very freesituation in which you would express an opinion.Idid not make it in any kind of closed, formalstatement.IcreditGordon overKirwan becauseKirwan admitteddiscussing Poole's connectionwitha grievanceover teacherreplacementsfiled by Gordon on November 20, 1973,thus:Q. . . . Can you tell us whether at that April 10thmeeting concerning the excess of Mr. Poole,or at anyother meeting you may have had with Mr. Gordon inthat area,whether youever said to Mr.Gordon thatMr. Poole was a pain in the neck?A. I did not.Q.Did you ever say that Mr. Poole was a constantcomplainer?A.No.I think we did discuss Mr. Poole's case in the senseof the letter that came to me.Itwas my assumption at that time that the originalletter was a grievance being filed by Mr. Poole.Q.Was that the General Counsel's Exhibit 2, Ibelieve?A.Right.Q.That was discussed at the April 10th meeting?A.Yes.Q.Did you ever accuse Mr. Poole of running to theunion?A. I did not.Q.Did you state to Mr. Gordon that you can'thave people who are constantly running to the union?A. I did not.and becauseof the undisputed fact that Gordon onlyachieved tenure as a teacher at Christ the King after filingan unfair labor practice charge.The only other significantcredibility conflict in the record involves the testimony ofGordon and Kirwan about the processing of a grievance inNovember 1973 over a day's pay for a teacher namedGraceKrampe. In the course of their discussions,according to Gordon,Kirwan threatened to deny himtenure if Gordon did not stop filing grievances. Kirwandenied making any such threat.Ifind the unfair labor 482DECISIONSOF NATIONALLABOR RELATIONS BOARDpractice charge which was filed at that time over thatincident and then withdrawn when Gordon received tenuredispositive of the credibility questions both as to whatKirwan said in November 1973 and as to what he said onApril 10, 1974.B.FactsOther than the aspects discussed above, the facts in thiscase are undisputed.Joseph Poole joined the faculty at Christ the King whenitopened in September 1963. For the most recent 7 or 8years he taught French. Earlier, at various times, he taughtLatin, English, and typing. He has been certified by theState of New York as a teacher of French, Latin, andGreek. He participatedin a strikewhich Local 1261 calledagainst the Hald Association in September 1973. Approxi-mately 75 of Christ the King's 104 lay teachers walked out.Nicol Fabienwas amongthose who did not. The strikelasted about a month, ending around October 15, 1973.Poole- picketed at a school other than Christ the Kingduring this period.When the strike ended, one of the teachers at Christ theKing,Grace Krampe, did not return to work until thesecond day. She was docked a day's pay. Gordon went toseeKirwanabout the lost pay in November,sometimearound the 20th. Gordon argued that Miss Krampe shouldbe paid because she had been prevented by illness fromreturning to work with all the other teachers on the day thestrike ended.He said that,if the mattercould not beresolved by Kirwan and him, he would have to file aformal grievance. Kirwan said, "I'm sick and tired of all ofthese grievances,I've had all I can take of contracts andunion."Kirwan reminded Gordon that, in the spring of1973, when Local 1261 staged a 1-day walkout on May 1,Kirwan had pointed out to Gordon that he had not yetachieved tenure2 and had warned him that,if he did notceasemakingtrouble byengaging in union activities,Kirwan would see to it that his contract was not renewedfor the next school year.As a result of this reiterated threattoGordon's tenure, the unfair labor practice chargealluded to in the section entitled"Credibility"above wasfiled.Gordon and Kirwan resolved the dispute over a day'spay for Grace Krampe without a formal grievance beingfiled.She got her money after filing a written statementthat she had been ill on the day in question.In the period following the strike Poole became con-cerned that he was being required to serve more than heshould as a replacement for absent teachers during periodswhich he would otherwise have free under school policythat such duty should be shared equally by all teachers. Hementioned his concern to Gordon on November 19, 1973.Next day, Gordon prepared a letter to Kirwan datedNovember 20 and delivered it to Kirwan's office.The lettercharged a violation of the contract between Local 1261 andthe Hald Association in that Christ the King had failed toabide by the pertinent portion of the Hald Association'sfacultyand staff handbook.Poole'sname was notmentioned in the body of the letter.It was included amonga list of persons whom Gordon listed as receiving carboncopies of the letter. Kirwan's first response followingreceipt of this letter was to summon Poole to his office.Kirwan said, "Are you filing a grievance against me?"Poole said, "Not really. I don't know what's going on."Kirwan showed him the letter. Poole said, "I don't knowwhy myname is on it. I would assume thatMr. Gordonput my name on it because I was speaking to him aroundthe same time that he wrote it and he wanted to let meknow what was going on."Poole became annoyedagain inJanuary 1974 about thefrequency with which he was assigned replacement duty.He went to the office and protestedto SisterMary Brown,Kirwan'sadministrative assistant.She explained to himhow she went about making the assignments. Poolepointed out that a woman teacher,one MissDuffy, hadreceivedonly half theassignmentshe hadreceived.Heasked Sister Mary Brown if she thought that was fair. Shereplied, "Are you saying that I'm unfair?"Poole said, "Well, I have three [replacement periods] thisweek and it seems unfair that Miss Duffy didn'tget onethis week at all.""SisterMary Brown said, "Are you saying that I'munfair?"Poole said, "No, I just asked you if you thought it wasfair that I got three and she didn't have any this week."The handbookcontainsa provision that not more than10 facultymeetingswhich run beyond the end of theschool day will be held in the course of a school year.Sometime in November Poole became concerned that therate at which such meetings were being held would result inmeetingswhich violated this provision long before the endof the school year. Consequently, around November 20,1973, Poole wrotea noteto Gordon about this situation. Acouple of weeks later, Sister Ann Gray approached Pooleand said, "I sawyour note on Mrs Canavan's desk." (MrsCanavanisan assistantprincipal. She participated innegotiationson behalf of Local 1261 prior to herpromotion to that post.)Poole said, "What note?"SisterAnn Gray said, "Oh, it's in your handwriting."Poole said, "Well I can't remember writing to Mrs.Canavan."Sister Ann Gray said, "It's a noteto Bob Gordon that Isaw." Poole then realized she was talking about his note ontoo many facultymeetings.SisterAnn Gray said, "I thinkyou should have come to me rather than go running to Mr.Gordon with that information."Poole said, "Well, I had intended to speak to you aboutit,but I placed it on Mr. Gordon's desk and it completelyslipped my mind, I just completely forgot about it."For economic reasons, the faculty at Christ the King hadto be reduced by about 20 teachers for the 1974-75 schoolyear. Under the contract between Local 1261 and the HaldAssociation, contracts must be tendered by April 15 for theensuingyear.Consequently,sometimeinMarch, SisterAnn Gray,as headof thelanguage department, wasrequired to formulate her recommendations as to whichteachers in that department should be let go. The2Under the contractbetween the Hald Associationand Local 1261,teachers achieve tenure atthe end of 3 years,after which timethey can onlyI be discharged for cause. HENRY M. HALD HIGH SCHOOL ASSOCIATION483department had to be reduced by several Spanish teachersand by one and a fraction French teachers.The fractionwas accomplished by Sister Ann Gray's dropping the twoFrench classes she was teaching herself.This meant thatone full-time French teacher had to be selected fortermination from the three on the faculty.SisterAnn Grayimmediately eliminated MarianTobon fromconsiderationbecause she could double as a Spanish teacher. (MissTobon is secretary of Local 1261.) As between the tworemaining candidates-Joseph Poole and Nicol Fabien-SisterAnn Gray decided to recommend that Poole beterminated.She presented that recommendation at ameeting of the school's administrators, chaired byKirwan,in lateMarch.Kirwan accepted her recommendation aftera discussion of the relative merits of Poole and Mrs. Fabienas teachersof French. Therewas no mentionof Poole'sunion membership,activities,attitudes,or interests at thismeeting.Neither was there any mention of Mrs.Fabien'slack of same.During the last week in March,Gordon spoke to SisterAnn Gray about cuts in her department. When she toldhim that French was an area affected because ofenrollment problems,he asked whether any decision hadyet been made as to who would be terminated.She repliedthat her role was only to make a recommendation but that,if it were her choice,she would keep Mrs. Fabien,who wasa quiet teacher and did not giveany trouble,rather thanPoole,who was constantly complaining,going to theUnion,and filing grievances.Gordon said he thought thiswas unfair and not the basis on which the selection shouldbe made.SisterAnn Gray said that Poole,likeGordon,was interested only in increased salaries and better workingconditions and that they would all have to make a choicebetween the Union and the school.On April 2, 1974, Gary Tankard,an assistant principal,asked Poole to come to the office.Poole joined Tankardthere a few minutes later.Tankard said,"Do you knowwhy you're here?"Poole said,"Not really."He asked whether it hadsomething to do with one of the boys in his homeroom whohad gotten into trouble shortly before.Tankard said, "No. You really don't know what you'reherefor?Well,we have decided to let you go."Poole said, "How do you feel about it?"Tankard said, "Well, Mr.Kirwan and I have never beenin your class. Therefore,itwas done on the recommenda-tion of the department chairman,Sister Ann. She decidedto keep Mrs.Fabien because she decided Mrs. Fabien wasa better teacher.If you would like, I can get you in to seeMr. Kirwan right away."Poole said,"Well, I don't see any reason to go and speaktoMr.Kirwan.He's made his decision. I just want to getout of here."Tankard said, "Well, if you're out in the hallway and yousee Sister Ann, it would be better if you said nothing toher."On April 3, 1974, Poole told Gordon what hadhappened.On April 10,Gordon went to see Kirwan aboutvariousmatters, including Poole's termination.GordonsaidPoole had not been given any reason for beingdischarged.He told Kirwan he would like to know thereason. Kirwan said that he did not have any obligation togive a reason, but that if he was required to put somethinginwriting he would say that Poole's position had beeneliminated.Kirwan said Poole had been selected becausehe was a pain in the neck, a constant complainer who wasalways running to the Union when he did not get his ownway. He mentioned specifically Poole's complaints over thereplacement duty and excessive faculty meetings. He saidhe was sick and tired of grievances. He said it was commonknowledge that Poole had been one of the picketorganizers during the strike.Gordon tried to persuade Kirwan that Mrs. Fabienshould have been selected rather than Poole. He pointedout, accurately, thatMrs. Fabien was qualified to teachonly French, that she had been at Christ the King only 6yearswhile Poole had been there 11, that she was notcertified in any language while Poole was certified in three,that Poole had a master's degree while she had none, andthat it was only thanks to a grandfather clause in the Local1261-Hald Association Contract which had been insistedon by the association that Mrs. Fabien was permitted tocontinue at the school from year to year despite her lack ofcertification.Gordon said the discharge of Poole wascreating a severe morale problem since the teachers wereseeing it as a discrimination for union activities.He urgedKirwan to reconsider for the sake of the school.Kirwansaid that he would.Gordon suggested,as a compromise, a1-year sabbatical for Poole during which he would acquireenough credits so that he could return in the 1975-76school year as a Spanish teacher.That evening Kirwan telephoned Gordon at home.Kirwan said that he had discussed Poole's termination withothers and a decision had been reached that Poole'sattitude was such that he could not be allowed to remain atChrist the King.He said,however,itmight be possible toofferPoole a sabbatical along the lines suggested byGordon. Gordon said he would check with Poole and getback to Kirwan. Gordon telephoned Poole and discussedthe sabbatical idea.Poole rejected it. Gordon telephonedKirwan and told him of Poole's decision.C.Analysis and ConclusionsOn September23, 1974,the same day it issued itsDecision and Order inHenryM.Hald High SchoolAssociation and The Sistersof St.Joseph,supra,the Boardannounced that it has under consideration"the issuance ofa rule under which it would decline to assert jurisdictionover any aspect of the labor relations of private secondaryand elementary schools and preschools."Ipresume thatthese two events did not occur simultaneously by coinci-dence and that,therefore,high schools operated by the'Roman Catholic Church or itsalter egosare the sort of"private secondary. . .schools" the Board has in mind.Consequently, it is likely that this case will ultimately bedisposed of at the Board level by dismissal on jurisdictionalpolicy grounds.With knowledge of that situation, I havedecided to issue my Decision at this time in the interest ofexpeditious case handling rather than wait to see whetherthe Board does,in fact,adopt the rule it is considering.In view of the situation,the detailed analysis of therecord I would have made to explain my conclusion that 484DECISIONSOF NATIONALLABOR RELATIONS BOARDthe record as a whole supports a finding of discriminatorymotive even without the damning remarks made to RobertGordon by Sister Ann Gray during the last week in March1974and by Hugh Kirwan on April 10, 1974, issuperfluous.Kirwan testified his motive for acceptingSisterAnn Gray's recommendation that Joseph Poole beterminated rather then Nicol Fabien was "[t]he very strongconsensusof the whole group [at the meeting of theschool's administrators at which the decision was made]'which is one of the ways that I would deal with such aproblem, the department chairman,assistantchairmenwere involved and all of the administrators, the agreementwas, in the end, that Mrs. Nicol Fabien was the better ofthe two teachers" because of "[h]er rapport with thestudents,her approach to teaching, just ingeneral that shewas a better teacher than Mr. Poole, not that Mr. Poolewas apoor teacher." Sister Ann Gray testified sherecommended Poole be terminated rather than Mrs.Fabien because "[i]t was felt, on my part, that Mrs. Fabienpossessed a greater ability tocommunicatethe culture ofher languagealso had a greater rapport with the students... at timesMr. Poole has shown a certain inability toadjust to new teaching methods or to the philosophy as wewere trying to propose it and a certain lack of creativityalso in the teaching of his classes, which does not say he isbad.... Mr. Poole's rapport with the students on thewhole.... [by "philosophy" I mean] where the emphasislies,which would be on oral performance of thelanguageover and above the intake of reading and writing andtranslation."Ihave no doubt these thoughts were inKirwan's and Sister Ann Gray's minds and were thesubjects discussed at the decisive meeting of the adminis-trators. In the face, however, of Kirwan's and Sister AnnGray's statementsto Gordon, there can be no doubt thatwhat tipped a closely balancedscale inMrs. Fabien'sdirection was the fact Kirwan andSisterAnn Gray viewedPoole as an agitator. Since his agitation took the form ofunion activity, it follows that they were motivated insubstantial part by a reason proscribed by the Act. I find,therefore,Respondents violated Section 8(a)(3) and (1)when, on April 2, 1974, they terminated the employment ofJoseph Poole, effective August 31, 1974.Upon the foregoing findings of fact, and upon the entirerecordin this case, I make the following:CONCLUSIONS OF LAW1.Henry M. Hald High School Association and theRoman Catholic Diocese of Brooklyn are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Henry M. Hald High School Association and theRoman CatholicDiocese of Brooklyn are affiliatedorganizations with common direction and labor relationspolicy and are joint employers of employees at Christ theKing High School.3.Lay FacultyAssociation,Local 1261,AmericanFederation of Teachers,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.4.By terminating the employmentof JosephPoole onApril 2, 1974, effective August 31,1974, for engaging inunion activities Respondents have violated Section 8(a)(3)and (1) of the Act.5.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practice found, remedy it, and postthe usual notice. I will, therefore, recommend Respondentsbe ordered to reinstate Joseph Poole and make him wholefor any earnings lost as a result of the discriminationagainst him by the payment of backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed inF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDERSHenry M. Hald High School Association, its officers,agents, successors, and assigns, and the Roman CatholicDiocese of Brooklyn, its agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees for engaging in unionactivities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Joseph Poole immediate and full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any earnings he lost, plus interest, as a result ofhis discharge on April 2, 1974, effective August 31, 1974.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at all the high schools operated by Henry M.Hald High School Association in Brooklyn, New York,including Christ the King, copies of the attached notice3 In the eventno exceptions are filed as provided by Sec 102.46 of the102.48 of theRules and Regulations, be adopted by the Board and becomeRulesand Regulations of the National LaborRelationsBoard, the findings,itsfindings, conclusions, and order, and all objections thereto shall beconclusions, and recommended Order herein shall, as providedinSec.deemed waived for all purposes. HENRY M.HALD HIGHSCHOOL ASSOCIATION485marked"Appendix." 4Copies ofsaid notice,on formsprovidedby theRegional Director for Region29, afterbeing duly signed by Respondent's authorized representa-tive,shall be postedby themimmediately upon receiptthereof,and be maintainedby them for60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarilyposted.Reasonable steps shallbe taken byRespondents to insurethat said notices are not altered,defaced, or covered byany other material.(d)Notify theRegionalDirectorforRegion 29, inwriting,within20 days from the date of this Order, whatsteps Respondents have taken to complyherewith.4 In the event that thisOrder isenforcedby a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcingan Order of theNational Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited StatesGovernmentThe NationalLaborRelations Board havingfound,after ahearing,that we violated Federallaw bydischarging anemployee for engaging in union activities,we hereby notifyyou that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge you for engaging in unionactivities.WE WILL NOT, in any like or related manner,interfere with you or attempt to restrain or coerce youin the exercise of the above rights.WE WILL offer Joseph Poole immediate and fullreinstatementto his former job or, if that job no longerexists,to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any earnings he lost as a resultof his discharge on April 2, 1974, effective August 31,1974.HENRY M. HALD HIGHSCHOOL ASSOCIATION ANDTHE ROMANCATHOLICDIOCESE OF BROOKLYN